

116 HRES 1120 IH: Urging the Government of Tanzania and all parties to respect human rights and constitutional rights and ensure free and fair elections in October 2020, and recognizing the importance of multi-party democracy in Tanzania.
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1120IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Ms. Bass (for herself and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONUrging the Government of Tanzania and all parties to respect human rights and constitutional rights and ensure free and fair elections in October 2020, and recognizing the importance of multi-party democracy in Tanzania.Whereas the United States has an important interest in supporting democracy in Tanzania and has consistently demonstrated support for the Tanzanian people through efforts to advance good governance, economic growth, and improved access to health and education resources;Whereas Tanzania has held successive multiparty elections since 1995, with the elections in 2015 being the most competitive to date, despite facing substantial State interference in political organizing, both during and following the campaign period;Whereas since President John Magufuli’s election in 2015, the Government of Tanzania has adopted and enforced multiple repressive laws that restrict freedom of the press, and of expression, assembly, and association, including the Cybercrimes Act of 2015, the Media Services Act of 2016, the Electronic and Postal Communications (Online Content) Regulations Act of 2018, the Written Laws (Miscellaneous Amendments) (No. 3) Act, 2018, and the Written Laws (Miscellaneous Amendments) Act No. 3 of 2020;Whereas the Government of Tanzania has actively undermined independent collection, dissemination, and publication of statistics without government approval, and suspended or halted activities by multiple newspapers and digital and broadcast media outlets for publishing content deemed critical of the State or officials;Whereas State or State-sponsored actors have threatened, arbitrarily arrested, and attacked journalists with impunity, some of whom have disappeared;Whereas in mid-2016, the Magufuli Government placed a ban on political party rallies until the 2020 elections, political freedoms were further eroded following the amendment of the Political Parties Act in January 2019, and private opposition political party meetings have been broken up by police;Whereas freedom of association has been limited through arbitrary and mandatory registration and reporting processes for nongovernmental organizations;Whereas, in September 2019, the Government of Tanzania amended both the Companies Act and Nongovernmental Organization Act, which have severely restricted the ability of civil society organizations working on democracy and human rights to receive foreign funds;Whereas opposition leaders have been threatened, intimidated, and physically attacked, and the government has failed to hold perpetrators accountable;Whereas President Magufuli’s lack of action to hold Tanzanian authorities accountable for arbitrary arrests, paired with actions to limit democratic space for civil society, the opposition party, and citizens of Tanzania has undermined the Constitution and rule of law in the country;Whereas the United States companies operating in Tanzania have reported harassment, corruption, and lack of respect for contracts and business operations, which threatens future United States business investment and trade partnerships; andWhereas the Government of Tanzania’s denial of the existence of COVID–19 in the country and suppression of information related to the pandemic has not only placed citizens’ health at risk, but has also violated citizens’ freedom of speech and right of access to information: Now, therefore be itThat the House of Representatives—(1)urges the Government of Tanzania to ensure that the 2020 election is carried out in a free, fair, credible, transparent, and peaceful manner that enables Tanzanian citizens the opportunity to exercise their right to vote;(2)urges the Government of Tanzania to legally guarantee and respect the rights enshrined in its constitution, notably with respect to the right to freedom of movement, expression, information, religion, and association, as well as equality, privacy, and personal security;(3)urges the Government of Tanzania to foster a business environment conducive to continued United States trade and investment in Tanzania, including respect for the rights of United States companies operating in Tanzania;(4)calls upon the Government of Tanzania and President Magufuli—(A)to repeal repressive laws that are contrary to the principles of good governance, a healthy democracy, and the rights enumerated in the Tanzanian Constitution;(B)to allow citizens, civil society organizations, and political parties to assemble peacefully and express their views freely;(C)to immediately lift the ban on political activities to allow opposition parties to hold political rallies and demonstrations at any time, both during and outside of election periods;(D)to provide transparent, consistent, and nonintrusive procedures for nongovernmental organizations to register and to enable them to carry out programs and other legal activity absent arbitrary state interference;(E)to safeguard press freedom, in accordance with the Tanzanian Constitution and the Universal Declaration of Human Rights; and(F)to condemn threats and attacks against Members of Parliament and opposition political parties, and ensure accountability for harassment, intimidation, or physical attacks on members of the opposition; and(5)calls on the United States Government to continue to engage on democratic backsliding in Tanzania and hold the Government of Tanzania accountable for respecting the rights of its citizens in accordance with its international obligations and the Tanzanian Constitution.